Opinion issued May 24, 2016




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00048-CV
                            ———————————
           HARRIS COUNTY APPRAISAL DISTRICT, Appellant
                                        V.
                    TUBULAR SERVICES, INC., Appellee



                    On Appeal from the 165th District Court
                             Harris County, Texas
                       Trial Court Case No. 2013-65214



                          MEMORANDUM OPINION

      Appellant, Harris County Appraisal District, representing that it no longer

wishes to pursue its appeal, has filed an unopposed motion to dismiss the appeal. No
other party has filed a notice of appeal, and no opinion has issued. See TEX. R. APP.

P. 42.1(a)(1), (c).

       Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1); 43.2(f). We dismiss all other pending motions as moot.

                                  PER CURIAM


Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.




                                         2